Case: 2:20-cv-02555-ALM-CMV Doc #: 24 Filed: 08/17/21 Page: 1 of 1 PAGEID #: 2680




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

MISTY JOLENE TOOHEY,

               Plaintiff,

       v.                                          Civil Action 2:20-cv-02555
                                                   Chief Judge Algenon L. Marbley
                                                   Magistrate Judge Chelsey M. Vascura

COMMISSIONER OF SOCIAL
SECURITY,

               Defendant.

                                             ORDER

       The parties’ Joint Motion for an Award of Attorney’s Fees Under the Equal Access to

Justice Act (“EAJA”), 28 U.S.C. § 2412, requesting an award to Plaintiff of attorneys’ fees in the

amount of $4,500.00, and no costs, is GRANTED. (ECF No. 23.) Accordingly, Plaintiff is

AWARDED attorneys’ fees in the amount of $4,500.00. Counsel for the parties shall verify

whether Plaintiff owes a pre-existing debt to the United States that is subject to offset. See

Astrue v. Ratliff, 560 U.S. 586, 597–98 (2010). If Plaintiff does not owe a debt to the United

States, the Government shall pay Plaintiff’s EAJA fees directly to her counsel.

       In light of the foregoing, the Plaintiff’s previous Motion for Attorney Fees (ECF Nos.

20-21) and the Government’s Motion for Extension of Time to Respond (ECF No. 22) are

DENIED as MOOT.

        IT IS SO ORDERED.


                                                                   _______   ______
                                                ALGENON L. MARBLEY
                                                CHIEF UNITED STATES DISTRICT JUDGE
DATED: August 17, 2021
